ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of murder in the first degree, in violation of Section 565.020 RSMo (1994), one count of assault in the second degree, in violation of Section 565.050 RSMo (1994), and two counts of armed criminal action, in violation of Section 571.015 (1994). The trial court sentenced him to life imprisonment without parole on the murder count, life imprisonment on one armed criminal action count, seven years in the assault, and fifteen years on the remaining armed criminal action count, all terms to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).